Citation Nr: 0002339	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  93-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for radial nerve palsy and damage to Muscle Group 
VIII as residuals of a shell fragment wound to the right 
elbow region.

2.  Entitlement to a compensable disability rating for damage 
to Muscle Group V as residuals of a shell fragment wound to 
the right elbow region.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

In August 1971 the RO established service connection for 
shell fragment wound residuals to the right elbow with radial 
nerve palsy, rated 30 percent disabling from March 1971.  The 
RO also established service connection for residuals of a 
shell fragment to the abdomen, rated as 30 percent disabling 
from March 1971.  The rating for the abdomen wound was 
increased to 50 percent from February 1975.  The combined 
rating for the veteran's service connected disabilities has 
been 70 percent since February 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in September 1993, a transcript 
of which is of record.

This case was previously before the Board in October 1995 and 
September 1998, at which times it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO has substantially complied with 
the prior remand directives.  Accordingly, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

In a February 1999 rating decision, the RO assigned separate 
ratings for the radial nerve palsy and residual damage to 
Muscle Group VIII, Muscle Group V, the scar, and for an 
avulsion fracture of the right lateral epicondyle, distal 
humerus, ununited, with degenerative changes.  The RO 
assigned separate 10 percent ratings for the scar and the 
avulsion fracture, but confirmed and continued the 30 percent 
rating for the radial nerve palsy and residual damage to 
Muscle Group VIII.  A noncompensable (zero percent) 
disability rating was assigned for the residual damage to 
Muscle Group V, effective March 24, 1971.  The combined 
rating for the veteran's service-connected disabilities 
remained at 70 percent.  The RO informed the veteran that 
while the increased rating claim for the radial nerve palsy 
and residuals damage to Muscle Group VIII remained on appeal, 
if he disagreed with the assigned ratings for the other 
disabilities, he needed to perfect new appeals as to each of 
the ratings he disagreed with.  Thereafter, the veteran 
perfected an appeal to the separate rating for the residual 
damage to Muscle Group V, but not for the scar or the 
avulsion fracture.  Consequently, the Board only has 
jurisdiction over the  Muscle Group VIII and Muscle Group V 
issues.  See 38 C.F.R. §§ 20.200-20.202, 20.302 (1999).


FINDINGS OF FACT

1.  The veteran sustained a through and through shell 
fragment wound to his right arm in the area of the elbow 
which resulted in damage to Muscle Groups V and VIII, radial 
nerve palsy, and an extensive S-shaped scar.

2.  The veteran has no more than moderate incomplete 
paralysis of the right hand as a result of his radial nerve 
palsy.

3.  The injury to Muscle Group V has not resulted in 
moderately severe muscle damage.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for radial nerve palsy and damage to Muscle Group 
VIII have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.55, 
4.56, 4.71a (Diagnostic Codes 5207 and 5213), 4.73 
(Diagnostic Code 5308), 4.124a (Diagnostic Code 8514) (1999).

2.  The criteria for a disability rating of 10 percent for 
damage to Muscle Group V have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.55, 4.56, 4.71a (Diagnostic Codes 5207 and 
5213), 4.73 (Diagnostic Code 5305) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claims are well grounded. See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Once a veteran has submitted a well-
grounded claim, VA has a statutory duty to assist mandated by 
38 U.S.C.A. § 5107(a).  In the instant case, VA has obtained 
medical records pertaining to the treatment he has received 
for his disability, provided him with the opportunity to 
present testimony at a personal hearing, and accorded him 
several examinations.  There does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to this claim.  No further assistance to the veteran is 
required to comply with the duty to assist.

General Background.  The veteran was injured by an explosion 
of a claymore mine in Vietnam in September 1969.  The 
veteran, who is right-handed, sustained a through and through 
shell fragment wound to the right arm in the area of the 
elbow. There was skin and muscle loss.  A neurological 
consultation in September 1970 revealed weakness upon flexion 
of the arm at the elbow and atrophy of the brachioradialis 
muscle.  The veteran was unable to fully dorsiflex the right 
wrist or to fully extend the fingers.  The examiner's 
impression was that the veteran had a "mild radial nerve 
palsy and "hyperaesthesia" and "paraesthesia" about the 
[illegible] cutaneous nerves of the elbow."

On VA neurological examination in June 1971 the veteran 
exhibited definite weakness on flexion of the arm at the 
elbow, with atrophy of the brachioradialis muscle. 
The examiner also noted that the veteran could not completely 
dorsiflex the right wrist.  Mild radial nerve palsy and 
hypesthesia and paresthesia were diagnosed.

The veteran was granted service connection for shell fragment 
wound residuals to  the right elbow region with radial nerve 
palsy by an August 1971 rating decision.  A 30 percent 
disability rating was assigned, effective March 24, 1971.  
This disability was rated pursuant to Diagnostic Code 8514.

In a March 1977 decision, the rating for residuals of shell 
fragment wound to the right elbow region was amended to 
include damage to Muscle Groups V and VIII.  The disability 
rating remained at 30 percent, pursuant to Diagnostic Code 
8514.

In July 1991, the veteran submitted his current increased 
rating claim.  He reported that his records at the VA 
Outpatient Clinic in Knoxville, Tennessee, would show that 
his right arm was worsening.

VA outpatient records were subsequently obtained that covered 
the period from April 1971 to September 1991.  These records 
show treatment on various occasions for right arm pain, which 
was treated with various medications.  A notation reflecting 
the veteran's February 1991 outpatient visit indicates that 
he was experiencing right elbow pain, but the examiner 
recorded normal range of motion.  A February 1991 X-ray 
revealed minimal hypertrophic change at the articular 
proximal tip of the olecranon process of the ulna.  An 
ossicle, 1 cm in size, was seen adjacent to the lateral 
epicondyle of the humerus, which looked like an old, ununited 
avulsion fracture of the epicondyle without effusion.  There 
was no evidence suggestive of increased joint fluid, and no 
evidence of focal bone destruction.  Overall, the X-ray 
revealed evidence of a prior injury to the lateral epicondyle 
of the humerus, and mild osteoarthritis of the elbow.  A 
subsequent May 1991 notation shows that the veteran described 
pain in the elbow radiating down the flexor surfaces and into 
the hand.

In a November 1991 rating decision, the RO confirmed and 
continued the assigned 30 percent disability rating for 
residuals of shell fragment wound to the veteran's right 
elbow.  

The veteran subsequently submitted correspondence to the RO 
in February 1992, wherein he reported that the Knoxville VA 
Outpatient Clinic should have additional records pertaining 
to his claim.  

Additional VA outpatient records were obtained that covered 
the period from October 1989 to February 1992, some of which 
were already of record.  These records show treatment on 
various occasions for complaints of right elbow pain, and 
that various medications were prescribed for the condition. 

A VA joints examination was afforded to the veteran in June 
1992.  At the time of this examination, the veteran reported 
weakness in the right upper extremities, and aching pain in 
the right elbow and forearm.  He also reported fatigue with 
use of his right hand and with work that required sustained 
flexion of the elbow.  These problems had become progressive 
over the years.  During the last three years, and especially 
the past year, the veteran noted intense pain episodes of the 
elbow and forearm occurring with little association to 
activity.  On physical examination, the VA examiner noted an 
extensive, S-shaped, 11 cm x 2 mm linear scar on the distal 
arm and elbow, with a tissue defect in the central area.  The 
central area was depressed with fixation to musculo-tendous.  
Circumference of the right upper extremity was equal to the 
left upper extremity.  The examiner also noted a palm-sized 
area of "hypestehsia" on the dorsal, proximal, right forearm, 
a "fairly strong grip bilaterally," a full range of motion 
of the fingers and thumb, but weakness in extension of the 
forefinger and ring finger.  Supination of the forearm and 
dorsiflexion of the wrist was limited.  Range of motion was 
as follows: right elbow, flexion to 140 degrees, and 
extension to zero (0) degrees; right forearm, pronation to 80 
degrees, and supination to 35 degrees; and right wrist, 
radial deviation to 20 degrees, ulnar deviation to 40 
degrees, plantar flexion to 80 degrees, and dorsiflexion to 
30 degrees.  Based on the foregoing, the VA examiner 
diagnosed a history of a shell fragment wound to the right 
elbow, with a residual ununited avulsion fracture of the 
lateral epicondyle, radial nerve palsy, and injury to Muscle 
Groups V and VIII. 

Also of record is a June 1992 X-ray of the right elbow.  This 
X-ray showed a density about 12 mm in size, adjacent to the 
lateral epicondyle, with the ossification likely an ununited 
avulsion fracture fragment.  There was a small amount of 
spurring at the right elbow joint, and a small olecranon 
spur.  Overall, there was no significant interval change from 
the prior February 1991 X-ray.

In a June 1992 rating decision, the RO once again confirmed 
and continued the assigned 30 percent disability rating.  The 
RO found that the veteran's symptoms of pain, loss of feeling 
in the right forearm, and loss of motion of supination of the 
forearm, and dorsiflexion of wrist were not complicated by 
any muscle atrophy or muscle weakness in the right arm and 
hand.  In fact, it was noted that the veteran exhibited a 
strong grip, bilaterally.  

The veteran appealed the above decision to the Board.  

Additional VA outpatient treatment records from September 
1992 were obtained that show the veteran was still 
experiencing pain in the right arm, decreased supination, and 
weakness of grip on the right.

At the September 1993 personal hearing, the veteran testified 
that he experienced numbness, a tingling sensation through 
the forearm to the fingers, and pain that would occasionally 
awaken him.  He asserted that the severity of these problems 
had increased since his June 1992 VA examination.  The 
veteran also mentioned his inability to perform continual 
movements of the right wrist, hand, and arm for any 
appreciable length of time.  An increasing weakness in the 
grip and the beginning of pain would cause him to cease 
movement or change hands.  He also testified that to remain 
comfortable he would often hold his arm in an unnatural 
position.  Further, he would avoid the cold, and reduce the 
amount of driving he did at work.  In addition to the 
problems it had caused with driving, the veteran also 
testified that his right arm problems impaired his employment 
in that it took longer for him to complete the paperwork that 
his job required.  He testified that he missed about two days 
of work in the past year due to his right arm problems, not 
counting the days he took off because of scheduled treatment 
at the VA hospital.  Moreover, he testified that various 
physicians informed him that his right arm was as good now as 
it was ever going to be, and that the only thing he could 
look forward to was taking medication and having the arm grow 
progressively worse.

This case came before the Board in October 1995.  At that 
time, the Board found that the evidence of record showed that 
more than one muscle group was injured, and that there was 
nerve damage and paresthesia resulting from the same injury.  
There was no medical data of record which indicated whether 
or not the injury to the radial nerve affected a function or 
functions entirely separate from the impairment due to muscle 
damage.  Further, the impairment attributable to the injuries 
to Muscle Groups V and VIII were not clearly identified, nor 
was it clear whether the injury to the radial nerve and the 
muscles would account for the weakness of grip and limitation 
of motion that had been recently identified.  Accordingly, 
the case was remanded for examinations by specialists in 
orthopedics and neurology to determine the extent of all 
residuals which may be attributed to the shell fragment wound 
to the veteran's right elbow region.  The examiners were to 
describe the track of the missile, to include the entrance 
and exit sites, and indicate whether muscles and/or nerves 
above and below the elbow were damaged.  The orthopedic 
examiner was to identify all muscles which had been affected 
by the shell fragment wound, and describe the impairment 
resulting from the injury.  Similarly, the neurologist was to 
identify all nerves that had been affected, and describe the 
impairment resulting from the injury.  The examiners were to 
comment on any impairment of endurance, weakened movement, 
excess fatigability, pain on movement, deformity or atrophy 
of disuse.  Also, the RO was to obtain all medical records 
pertaining to treatment the veteran had received for his 
right elbow that were not already of record.  After the above 
development, the RO was to readjudicate the issue, and the 
decision was to reflect consideration of the criteria for 
muscle injury and an injury to the radial nerve.  Moreover, 
the decision was to reflect consideration as to whether 
muscle injuries had occurred above and below the elbow, and 
whether the muscle injuries resulted in functional impairment 
which was entirely different from the impairment due to 
injury to the radial nerve.

In January 1996, the RO requested all VA outpatient records 
concerning the veteran since January 1992.  VA outpatient 
records were subsequently obtained that covered the period 
from September 1991 to November 1995, some of which were 
already of record.  These records indicate treatment for 
chronic pain in the right arm, which was treated by various 
medications.  In October 1993 it was noted that the veteran 
was required to drive a lot with his job, and that it could 
affect the right arm.  In November 1995 it was noted that the 
veteran experienced intermittent discomfort with his right 
elbow, often with weather.  It was also noted that the elbow 
had good range of motion, but some crepitance.

Also of record is a February 1996 X-ray of the veteran's 
right elbow.  This X-ray showed that ossifications in the 
area of the lateral epicondyle of the humerus were unchanged 
in comparison to the prior June 1992 study.  Small spurring 
was again noted of the olecranon process of the ulna.  
Overall, the impression was minimal degenerative changes with 
old trauma of the distal humerus.

In accord with the Board's remand, VA peripheral nerves and 
muscle (orthopedic) examinations were conducted in March 
1996.

At the VA peripheral nerves examination, it was noted that 
the veteran did have some radial nerve trauma at the time of 
the initial injury, but that as the examiner understood it, 
the nerve was not severed and just bruised or received a 
concussion injury.  It was noted that the veteran had 
continued to complain of pain in the right elbow region, 
which was a deep aching type pain.  He had numbness of the 
dorsal surface just distal to the traumatic area.  He denied 
any numbness or tingling in the hand itself.  The veteran 
described weakness in his hand, and indicated that when he 
was holding things for any length of time, he felt fatigued 
and tired and just could not hold his grip.  He reported that 
his arm felt heavy and tired no matter what position he had 
it in.  Also, he noticed intermittent swelling of the right 
hand at different times.  This pain was aggravated by 
activities of all types.  It was noted that the veteran, 
apparently, had nerve studies done many years ago, but the 
results of these were unknown at the time of the examination.

On examination, the VA examiner found that the veteran's deep 
tendon reflexes were -1 on a -4 to +4 scale in his biceps, 
brachial radialis and triceps, bilaterally.  The veteran had 
good range of motion in the shoulders.  He did have a 
significant area of tissue damage to his right elbow with a 
significant scar.  He was tender to palpation and movement 
around this area.  There was no significant edema found on 
examination.  Pulses were adequate in the veteran's radial 
and ulnar and brachial pulses.  His muscle bulk seemed to be 
quite normal in his hand and forearm other than the traumatic 
area around his elbow region.  His sensory examination was 
normal in his hand, but he did have decrease to pain over the 
dorsal portion of the forearm just distal to the scar related 
to localized damage.  The veteran's strength seemed to be 
fairly normal in his deltoids, biceps and triceps.  "In his 
lower right extremity, he seemed to have fairly good strength 
as well, but he just couldn't maintain it and would tend to 
give way."  It was also stated that he might have had a 
little bit of weakness of his wrist extensors, but again with 
short periods of contracture, he did quite well with this.  
Left upper extremity appeared normal.  

Regarding the specific evaluation information required by the 
rating board, the examiner found that the veteran had no 
significant atrophy or fasciculations in the right forearm.  
He did have significant scarring and tissue damage around the 
right elbow with a history of ununited avulsion fracture of 
the lateral epicondyle.  Further, he had some sensory deficit 
in the right dorsal forearm related to the localized sensory 
damage.  His ulnar and medial nerves appeared normal and 
intact.  In regard to his radial nerve, the examiner found 
that, if it was affected, the veteran had no complaints of 
sensor dysfunction in the superficial radial nerve 
distribution.  He had no major weakness, although he did have 
some difficulty with fatigability of the arm which the 
examiner found could certainly have been aggravated by a 
previous injury.  However, it was not producing a fixed 
neurological deficit.  The veteran did have a positive Adson 
test maneuver in the right upper extremities with some 
ablation of the pulse and supraclavicular bruit on the right 
with his head turned to the right and with deep inspiration.  
The examiner found that some of the veteran's complaints of 
fatigability in the arm could have been related to this, but 
that there was no evidence to support significant thoracic 
outlet syndrome as well.  Based on the foregoing, the 
examiner diagnosed status post gunshot wound to the right 
elbow with significant musculoskeletal and skin damage with 
avulsion fracture of the lateral epicondyle that was 
ununited; previous history of apparent radial nerve palsy but 
at present appeared to be fairly intact.  The veteran did 
have some weakness in the right upper extremity, but the 
examiner found no major significant nerve damage associated 
with it.

At the VA muscles examination in March 1996, the veteran 
reported that within the past year and a half he had noticed 
increasing pain over the right arm.  This pain had its origin 
over the left lateral aspect of his right elbow with 
radiation along the dorsal surface of his forearm and 
terminating between the index and long finger of the right 
hand.  He was unable to describe the circumstances which 
either worsened or improved his symptoms.  On examination, 
the VA examiner found that the veteran had obvious scar 
formation with surgical repair over the right elbow with an 
S-shaped incision over the lateral condyle, radiating to the 
antecubital fossa.  There was a noticeable soft tissue defect 
beneath this region.  The entry site of the wound was over 
the lateral epicondyle.  The wound and track of the shrapnel 
apparently passed beneath the extensor mass of the forearm at 
its origin and then exited near the antecubital fossa of the 
right arm.  The veteran reported that it subsequently lodged 
in his right flank.  The shrapnel was subsequently removed 
after a "colostomy".  Examination of the scar revealed 
sensitivity over the superior border on direct palpation with 
radiation of pain and discomfort reported to move in a distal 
fashion over the extensor musculature of the forearm on the 
right side.  There was not felt to be any adhesions.  There 
was no evidence of tendon damage.  Sensory examination was 
not completed on this examination as it was carried out by a 
neurologist.  Clinically, there did not appear to be any 
damage to the joint of the elbow or the bones of the forearm.  
There was diminished strength of the extensor carpi radialis 
longus and brevis which was rated at 4/5, compared to the 
opposite side which was normal at 5/5.  The veteran "did 
give evidence of pain on direct palpation over the area of 
tenderness and the scar."  There was no evidence of muscle 
herniation.  The veteran had full range of motion of his 
elbow.  He demonstrated full pronation and supination.  His 
dorsiflexion of his right wrist was found to be 60 degrees as 
compared to 75 degrees on the opposite wrist.  The flexion of 
his wrist was 50 degrees.  The remainder of the examination 
of the wrists, including ulnar and radial deviation, were 
normal.  Based on the foregoing, the examiner diagnosed 
gunshot wound (shrapnel) to the right forearm with small soft 
tissue defect and diminished strength and range of motion of 
the extensor mechanism of the right forearm.  

In a July 1997 supplemental statement of the case, the RO 
confirmed and continued the 30 percent disability rating for 
the veteran's residuals of shell fragment wound to the right 
elbow region with radial nerve palsy, damage to Muscle Groups 
V and VIII.  The RO found that there was no evidence of 
record of significant or marked interference with daily 
activities or frequent hospitalizations attributable to the 
veteran's service-connected disability beyond that 
contemplated by the regular schedular visits.  Thus, the RO 
concluded that the evidence did not indicate an unusual or 
exceptional disability picture as to render application of 
the provisions of the schedule impractical, and therefore, 
warranting an extraschedular evaluation.

The veteran's representative subsequently submitted 
additional medical evidence in the form of a May 1997 
treatment report.  This report shows that the veteran 
reported that his right elbow had been bothering him more 
during the past two to three months.  There had been no 
unusual activity.  He also reported occasional tingling in 
the fingers of his right hand.  Examination showed good range 
of motion for the right elbow; good grip in the right hand; 
sensation intact.  There was some tingling in the right index 
finger.  Assessment included old gunshot wound to the right 
elbow with radial nerve palsy, and possible mild carpal 
tunnel syndrome of the right hand.  The veteran was offered a 
wrist splint, but he declined.

In an August 1997 statement, the veteran contended that the 
March 4, 1996, VA examination (peripheral nerves) was 
inadequate.  He reported that the VA examiner only looked at 
him for a few minutes, while he was in the reception area.

A supplemental statement of the case was issued by the RO in 
October 1997.  The RO found that this additional evidence did 
not warrant a disability rating in excess of 30 percent.  
This rating was assigned for incomplete paralysis of the hand 
movements, which was moderate.  Further, the RO also reviewed 
the findings of the March 4, 1996, VA examination and found 
that it was adequate.

In a December 1997 statement, the veteran reported that his 
right arm had continued to deteriorate in its function during 
the pendency of his appeal.  He asserted that the pain in his 
arm, hand, and fingers had become more severe and frequent.  
Also, he contended that some of the medications the VA had 
prescribed for him in the past had bad effects on his 
stomach, kidneys, and liver.  He also reported that his arm 
would "lock up" even on non-use, while in the past he only 
experienced problems on use.  The veteran asserted that the 
pain during these periods was so severe that he had thought 
he might pass out.  Additionally, he reiterated his 
contention that his right arm pain impaired his job in that 
he had difficulty completing paperwork, as well as performing 
maintenance work.  The veteran also reported episodes of 
swelling in his fingers and hand, which resulted in terrible 
itching.  He asserted that he turned down the VA's offer of a 
wrist splint and an arm sling because he did not want to draw 
attention to himself.

In an August 1998 statement, the veteran's representative 
found that the RO had completed the development requested in 
the October 1995 remand to a tolerable degree.

When the case came before the Board in September 1998, it was 
noted, in part, that neither of the March 1996 VA examiners 
specifically identified all the muscles and Muscle Groups 
which were affected by the shell fragment wound.  The Board 
also found that the record suggested that the shell fragment 
wound affected not only the veteran's elbow, but also his 
wrist and hand.  It was noted that Muscle Group V pertained 
to the anatomical region for the arm, and Muscle Group VIII 
pertained to the anatomical region for the forearm and hand.  
As these were two separate anatomical regions, the Board was 
of the opinion that the provisions of 38 C.F.R. § 4.55 
regarding rating the major group might not be applicable, 
and, thus, the veteran might be entitled to separate ratings 
for damage to Muscle Group V and for damage to Muscle Group 
VIII.  Therefore, the Board remanded the case for the vet-
eran's claims folder to be returned to the VA examiner who 
conducted the March 1996 muscles examination.  The examiner 
was to specifically identify all muscles and Muscle Groups 
affected by the shell fragment wound.  The examiner should 
also indicate the impairment resulting from any muscle 
injury.  Thereafter, the RO was to readjudicate the claim, 
taking into consideration whether the veteran was entitled to 
separate ratings for muscle damage to more than one 
anatomical region, and whether he was entitled to a separate 
disability rating for his residual scar

Following the Board's remand, a statement was obtained from 
the pertinent VA examiner, dated in December 1998.  The 
examiner noted that he had reviewed the results of the March 
1996 muscles examination.  With respect to the Board's 
remand, the examiner stated that the muscle groups affected 
included Group V, which pertained to the anatomical region of 
the arm, and Group VIII, which pertained to the anatomical 
region of the forearm and hand.  The examiner noted the 
results of the prior examination, including the range of 
motion of the elbow and wrist, the strength of the extensor 
carpi longus and brevis, and the strength of the biceps as 
compared to the other side.  The examiner further noted that 
the veteran had indicated that his injury had resulted in a 
number of functional problems.  For example, the veteran 
indicated that he developed significant pain with any type of 
grasping, such as a steering wheel for more than 3-15 
minutes.  Also, he was unable to use a screwdriver or hammer 
for more than a minute without excessive pain over the elbow, 
which precluded his ability to complete those tasks.  He 
further reported that if he maintained his arm in a dependent 
position for more than 4-5 minutes, he had excruciating pain 
in his elbow, and over the lateral epicondyle.  Additionally, 
the veteran reported that he had significant pain with 
weather changes, specifically when it was cold and damp.  
Regarding the level of pain, on a scale of zero to 10, with 
zero representing no pain and 10 representing maximum pain, 
the veteran stated his average pain was 8-10, which occurred 
on a daily basis with activities as described above.  The 
examiner also commented about the veteran's scar, including 
the fact that the veteran apparently experienced pain because 
of both the scar tissue and the muscle tissue damage.  
Furthermore, it was noted that the veteran was currently 
employed as a maintenance superintendent, and that his 
inability to use a hammer, screwdriver, and other hand tools 
was a significant impediment for the performance of his 
duties of employment.  Moreover, it was stated that to 
relieve his pain, the veteran had to cease activity and 
basically hold his forearm with his opposite hand in a rest 
position until the pain dissipated.

In a February 1999 rating decision, the RO assigned separate 
ratings for the radial nerve palsy and residual damage to 
Muscle Group VIII, Muscle Group V, the scar, and for an 
avulsion fracture of the right lateral epicondyle, distal 
humerus, ununited, with degenerative changes.  The RO 
confirmed and continued the 30 percent rating for the radial 
nerve palsy and residual damage to Muscle Group VIII.  A 
noncompensable (zero percent) disability rating was assigned 
for the residual damage to Muscle Group V, effective March 
24, 1971.  Furthermore, the RO also found that the veteran 
was not entitled to an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) for either Muscle Group VIII or 
Muscle Group V.

In an August 1999 statement, the veteran reported, in part, 
that his elbow, arm, and shoulder bothered him and hurt more 
as he got older.  He stated that since he was a supervisor he 
was able to do his job, because he did not have to do much 
physical labor.  The veteran emphasized that if he had to do 
the physical labor he would be unable to work.  Nevertheless, 
even with his position as a supervisor, he was unsure how 
much longer he would be able to do his job.  Moreover, he 
asserted that he suffered more with his arm than he had in 
the past, and that it continued to deteriorate and increase 
in pain.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating accurately reflects the elements of 
disability, 38 C.F.R. § 4.2; resolving any reasonable doubt 
regarding the degree of disability in favor of the claimant, 
38 C.F.R. § 4.3; where there is a question as to which or two 
evaluations apply, assigning the higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The veteran was initially rated for his service-connected 
disability pursuant to the criteria of Diagnostic Code 8514, 
for radial nerve palsy.  38 C.F.R. § 124a (1999).  Under 
Diagnostic Code 8514, a 20 percent disability evaluation is 
warranted for mild incomplete paralysis of the musculospiral 
nerve (radial nerve) of the major upper extremity.  A 30 
percent evaluation requires moderate incomplete paralysis.  A 
50 percent evaluation requires severe incomplete paralysis.  
A 70 percent evaluation requires complete paralysis with drop 
of hand and fingers, perpetual flexion of the wrist and 
fingers, adduction of the thumb with the thumb falling within 
the line of the outer border of the index finger, an 
inability to extend the hand at the wrist, an inability to 
extend the proximal phalanges of the fingers, and inability 
to extend the thumb, and inability to move the wrist 
laterally, weakened supination of the hand, weakened 
extension and flexion of the elbow, and the loss of synergic 
motion of the extensors which seriously impairs the hand 
grip.  (Total paralysis of the triceps occurs only as the 
greatest rarity)  38 C.F.R. Part 4, Code 8514.

During the pendency of this appeal VA issued new regulations 
for evaluating disability due to muscle injuries, which were 
effective July 3, 1997.  62 Fed. Reg. 30235-30240 (1997).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991), it was held 
that where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

A comparison to the previous version of the regulation does 
not disclose any pertinent change to the regulation that 
would affect the outcome of this decision.  See 38 C.F.R. 
§ 4.56 (1996).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to his claim.

Diagnostic Code 5308 provides criteria for rating muscle 
injuries to Muscle Group VIII which includes muscles arising 
mainly from the external condyle of the humerus, including 
the extensors of carpus, fingers, and thumb, as well as 
supinator.  Function:  Extension of wrist, fingers, and 
thumb; abduction of thumb. For the major extremity, a slight 
disability of Muscle Group VIII warrants a 0 percent 
evaluation, a moderate disability warrants a 10 percent 
evaluation, a moderately severe disability warrants a 20 
percent evaluation, and a severe disability warrant a 30 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5308.

Service connection has also been established for injury to 
Muscle Group V as secondary to the gunshot wound and surgery.  
Diagnostic Code 5305 provides criteria for rating damage to 
Muscle Group V, flexor muscles of elbow, including the (1) 
biceps, the (2) brachialis and the (3) brachioradialis.  The 
function of Muscle Group V is to allow elbow supination (1) 
(the long head of the biceps is stabilizer of the shoulder 
joint); and flexion of the elbow (1, 2, 3).  For the major 
extremity, a slight disability of Muscle Group V warrants a 
zero percent (noncompensable) evaluation, a moderate 
disability warrants a 10 percent evaluation, a moderately 
severe disability warrants a 30 percent evaluation, and a 
severe disability warrant a 40 percent evaluation.  38 C.F.R. 
§ 4.73, Diagnostic Code 5305.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

The Board also notes that 38 C.F.R. § 4.55, as in effect 
prior to July 3, 1997, provided, in pertinent part, that 
muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, . . . will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  Muscle 
injury ratings will not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(a)-(g) (as in 
effect prior to July 3, 1997).

This section, as amended effective July 3, 1997, provides, in 
pertinent part, that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  For compensable muscle group injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Section 4.25.  38 C.F.R. 4.55(a)-(e) as in 
effect on July 3, 1997.

The RO has also evaluated the veteran's right arm based upon 
limitation of motion pursuant to Diagnostic Codes 5207 and 
5213.

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants a 10 percent evaluation; limitation of 
extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the major 
forearm to 90 degrees warrants a 30 percent evaluation; 
limitation of extension of the major forearm to 100 degrees 
warrants a 40 percent evaluation; and limitation of extension 
of the major forearm to 110 degrees warrants a 50 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5213, a 10 percent evaluation is 
warranted when supination is limited to 30 degrees or less 
for either the major or minor hand.  A 20 percent rating is 
warranted when the major hand is fixed near the middle of the 
arc or there is moderate pronation; or motion is lost beyond 
the last quarter of the arc, the hand does not approach full 
pronation.  A 30 percent evaluation is warranted when the 
major hand is fixed in full pronation, or when pronation is 
lost beyond the middle of the arc.  A 40 percent evaluation 
is warranted when the major hand is fixed in supination or 
hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

The normal range of motion of the elbow is from zero degrees 
of extension to 145 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate I.

Regarding the damage to Muscle Group VIII and the radial 
nerve palsy, the Board notes that 38 C.F.R. § 4.55(a) 
provides that a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.  In the instant case, the Board is of the opinion 
that regardless of whether the muscle damage or nerve 
paralysis is the dominant disability, the evidence does not 
support a disability rating in excess of 30 percent under 
either criteria.

In regard to the damage to Muscle Groups V and VIII, the 
March 1996 VA muscles examination described the missile track 
as entering from the back of the elbow region and exiting in 
the front, with apparently no damage to the joints of the 
elbow or the bones of the forearm.  Neither this examination, 
nor any of the competent medical evidence of record, has 
identified damage to Muscle Groups other than Groups V and 
VIII.  Moreover, in his December 1998 statement, the examiner 
reported that the only muscles affected were those of Muscle 
Groups V and VIII.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current se-
verity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  As the 
initial rating for the Muscle Group V damage was established 
by the February 1999 rating decision, the Board will consider 
the applicability of "staged" ratings to that issue.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis: Radial Nerve Palsy and Muscle Group VIII.  In the 
instant case, the Board finds that the veteran does not meet 
or nearly approximate the criteria necessary for a disability 
rating in excess of 30 percent for radial nerve palsy with 
residual damage to Muscle Group VIII.

As the clinical evidence shows the muscle damage is 
characterized by a through and through injury, it must be 
evaluated as no less than a moderate injury.  38 C.F.R. 
§ 4.56(b).  However, Diagnostic Code 5308 does not provide 
for a disability rating in excess of 30 percent for damage to 
Muscle Group VIII on a schedular basis.  

With respect to the reported radial nerve palsy, the June 
1992 VA examination found that the veteran had a good grip, 
bilaterally.  The March 1996 VA peripheral nerves examination 
found that the veteran had normal strength in his deltoids, 
biceps, and triceps and indicated that he had fairly good 
strength in his lower arm but that he could not maintain it.  
These findings of good strength tend to indicate only mild 
incomplete paralysis under Diagnostic Code 8514.  38 C.F.R. 
§ 4.124a.  However, taking into account the evidence of pain 
and excessive fatigability, and resolving all reasonable 
doubt in favor of the veteran (38 C.F.R. §§ 3.102, 4.3), the 
Board is of the opinion that the veteran's hand problems more 
nearly approximates the criteria for moderate incomplete 
paralysis.  However, moderate incomplete paralysis of the 
major extremity does not warrant a disability rating in 
excess of 30 percent under 38 C.F.R. § 4.124a, Diagnostic 
Code 8514.  As the Board found that the benefit of the doubt 
doctrine was necessary for the veteran to be entitled to the 
current rating of 30 percent under Diagnostic Code 8514, it 
is axiomatic that he does not meet or nearly approximate the 
criteria necessary for the next higher rating of 50 percent.  
Moreover, the objective evidence does not support a finding 
of severe incomplete paralysis or complete paralysis of the 
right hand.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

In regard to limitation of motion, the evidence does not show 
that the range of motion for the veteran's right arm has 
limitation of motion that would warrant a disability rating 
in excess of 30 percent under either Diagnostic Code 5207 or 
5213.  38 C.F.R. § 4.71a.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against veteran's claim for a rating in 
excess of 30 percent for radial nerve palsy and damage to 
Muscle Group VIII.

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 30 percent for radial 
nerve palsy with damage to Muscle Group VIII.  These 
regulations are applicable in the instant case because the 
veteran has reported that his disability is manifest by pain 
and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain evidence 
by which it can be factually ascertained that there is any 
functional impairment attributable to the radial nerve palsy 
or the damage to Muscle Group VIII which would warrant a 
schedular rating in excess of the 30 percent evaluation 
currently in effect. 


Analysis: Muscle Group V.  As stated above, the clinical 
evidence shows that the shell fragment wound to the right 
elbow region was a through and through injury.  The 
provisions of 38 C.F.R. § 4.56(b) specifically states that a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (Emphasis added).  Since the evidence shows 
that Muscle Group V has been damaged as a result of the shell 
fragment wound to the right elbow, these provisions apply in 
the instant case.  Under Diagnostic Code 5305, a moderate 
disability warrants a compensable rating of 10 percent.  
However, the Board must now determine whether the veteran is 
entitled to a disability rating in excess of 10 percent for 
damage to Muscle Group V, as residual of shell fragment wound 
to the right elbow region.

The Board finds that the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
10 percent under Diagnostic Code 5305.  Granted, the evidence 
does show that the veteran has been treated for complaints of 
right arm pain.  However, there are no objective medical 
findings to support the conclusion that the veteran has 
moderately severe damage to Muscle Group V.  The veteran was 
shown to have almost full range of motion of the right elbow 
on the June 1992 VA joints examination.  Similarly, the March 
1996 VA muscles examination shows that the veteran had full 
range of motion in his elbow, as well as full pronation and 
supination.  Additionally, the examiner found no damage to 
the joint of the elbow, and no evidence of muscle herniation.  
Furthermore, a review of the medical records on file does not 
show that the veteran has the objective findings 
characteristic of a moderately severe disability of the 
muscles pursuant to 38 C.F.R. § 4.56(d)(3).

In regard to limitation of motion, the evidence does not show 
that the range of motion for the veteran's right arm has 
limitation of motion that would warrant a disability rating 
in excess of 10 percent under either Diagnostic Code 5207 or 
5213.  38 C.F.R. § 4.71a.  

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his damage to Muscle Group V is 
manifest by pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain evidence by which it can be factually ascertained 
that there is any functional impairment attributable to the 
damage to Muscle Group V which would warrant a schedular 
rating in excess of 10 percent.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the damage to Muscle Group V met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 10 percent.

As an additional matter, the Board also finds that the above 
evaluations contemplate the symptomatology and resulting 
impairment demonstrated in the medical evidence of record for 
both of the residual shell fragment wound disabilities at 
issue in the instant case.  Consequently, the Board concurs 
with the RO that there are no unusual or exceptional factors 
such as to warrant an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) for either the radial 
nerve palsy with damage to Muscle Group VIII, or the damage 
to Muscle Group V.  Although the veteran has been treated on 
numerous occasions as an outpatient because of right arm 
problems, there is no evidence that the veteran has 
experienced frequent hospitalizations as a result of his 
radial nerve palsy and damage to Muscle Group VIII, or the 
damage to Muscle Group V.  Regarding his employment, the 
veteran has reported that he has experienced some problems 
with employment due to his right arm impairment.  However, at 
his September 1993 personal hearing he testified that he had 
only missed a couple of days due to the disability other than 
the days he is regularly scheduled for treatment.  Further, 
while he has theorized he might lose his job in the future, 
his August 1999 statement shows that he is still gainfully 
employed in a supervisory position which does not require him 
to do physical labor.  Thus, the Board finds that the 
evidence does not show marked interference with employment 
due to either of the service-connected disabilities at issue 
in the instant case.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for radial nerve palsy and damage to Muscle Group VIII is 
denied.

Entitlement to a 10 percent disability rating for damage to 
Muscle Group V is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

